DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 09/11/2020.  These drawings are acceptable. 

Claims Status
Claims 1-4, 6-20, 22 and 50 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3, 6-13, 15, 17-19, 22 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (Fujimoto; JP 2004198139) in view of Oishi et al. (Oishi; US 2005/0077353).
As per claim 1, Fujimoto teaches an identification (ID) tag for unique labeling and identification, the ID tag comprising an array of frequency selective surfaces (FSS) configured to produce a unique response when in the presence of a wireless signal (a plurality of resonant tags 1, 2, 3 arranged in an array, see e.g. FIG. 1(a), and produce a unique response when a signal is transmitted to the one or more surfaces; see e.g. para. [0006]), the unique tag response is usable to individually identify the producing array of FSS (the response is used to individually identify the object producing response comprising array of resonant tags; see e.g. para. [0011-13]). 
Fujimoto does not explicitly teach that the FSS comprises conductive traces and are configured to produce unique tag response caused by one or more parameters responsive to a wireless signal, the one or more parameters include shapes of the conductive traces of the FSS. 
Oishi, however, teaches FSS comprises conductive traces and are configured to produce unique tag response caused by one or more parameters responsive to a wireless signal, the one or more parameters include shapes of the conductive traces of the FSS (a tag system comprising a conductive trace, wherein the system produce a unique tag response responsive to a wireless signal by a reader, i.e. tag is read in comparison with missed tags see e.g. FIGS. 6 [no conductor present] and 9 [conductor is present], see also para. [0070] and [0092], wherein response is caused by one or more parameters i.e. length of the conductive trace, see e.g. para. [0066] [0055], further wherein parameter include a specific shape defined by a length of the conductor as discussed earlier or being rectangular, see e.g. FIG. 4). Furthermore, each tag response is unique as known in the art of RFID tags. Fujimot and Oishi are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of using a conductive trace with a certain shape for the purpose of improving reading range as suggested by Oishi (see e.g. FIGS. 6 and 8).
As per claim 3, the ID tag of claim 1 as taught by Fujimoto and Oishi, wherein the array of FSS consists of passive components (the disclosed system of Fujimoto comprises passive components i.e. inductor and capacitor; see e.g. FIG. 1(b)). 
As per claim 6, The ID tag of claim 1 as taught by Fujimot and Oishi, wherein Fujimoto further teaches the unique response is a transmission signal, a reflection signal, or a combination of these (response from the object is one or more transmission signals or an echo signal; see e.g. para. [0011-13] and FIG. 1(a)). 
As per claim 7, the ID tag of claim 1 as taught by Fujimoto and Oishi, wherein Fujimoto further teaches that the unique tag response is usable to individually identify an item or product to which the producing array of FSS is affixed or with which the producing array of FSS is integrated (the one or more tags’ responses generated by the resonant tags identify an item which the tags are affixed to i.e. heart A is associated with response f1, f2, f3 and heart 10 is associated with response f1, f3 and f7; see e.g. [0010-13]).

As per claim 9, the ID tag of claim 7 as taught by Fujimoto and Oishi, wherein Fujimoto further teaches that the FSS are stacked in a three-dimensional arrangement wherein z coordinate(s) is 0 (see e.g. FIG. 1(a)). 
As per claim 10, the ID tag of claim 8 as taught by Fujimoto and Oishi, wherein Fujimoto further teaches that the FSS are arranged in the same two- dimensional plane (the resonant tags are arranged on a two dimensional plane i.e. a card; see e.g. para. [0010-13] and FIG. 1(a)). 
As per claim 11, Fujimoto teaches a system for unique labeling and identification, comprising a plurality of ID tags each comprising an array of one or more frequency selective surfaces (FSS) configured to produce a unique response when in the presence of a wireless signal (a plurality of resonant tags 1, 2, 3 arranged in an array, see e.g. FIG. 1(a), and produce a unique response when a signal is transmitted to the one or more surfaces; see e.g. para. [0006]); one or more receivers configured to receive the responses of at least some of the plurality of ID tags (a receiver receives response of the resonant tags; see e.g. para. [0010-13] and FIG. 1(a)); and one or more processors configured to identify the plurality of ID tags based on the received responses (an analysis unit to identify the tags based on the received responses; see e.g. para. [0013]). 
Fujimoto does not explicitly teach that the FSS comprises conductive traces and are configured to produce unique tag response caused by one or more parameters responsive to a wireless signal, the one or more parameters include shapes of the conductive traces of the FSS. 
Oishi, however, teaches FSS comprises conductive traces and are configured to produce unique tag response caused by one or more parameters responsive to a wireless signal, the one or more parameters include shapes of the conductive traces of the FSS (a tag system comprising a conductive trace, wherein the system produce a unique tag response responsive to a wireless signal by a reader, i.e. tag is read in comparison with missed tags see e.g. FIGS. 6 [no conductor present] and 9 [conductor is present], see also para. [0070] and [0092], wherein response is caused by one or more parameters i.e. length of the conductive trace, see e.g. para. [0066] [0055], further wherein parameter include a specific shape defined by a length of the conductor as discussed earlier or being rectangular, see e.g. FIG. 4). Furthermore, each tag response is unique as known in the art of RFID tags. Fujimot and Oishi are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of using a conductive trace with a certain shape for the purpose of improving reading range as suggested by Oishi (see e.g. FIGS. 6 and 8).
As per claim 12, the system of claim 11 as taught by Fujimoto and Oishi, wherein Fujimoto further teaches that the one or more processors being further configured to determine, based on the received responses, a presence or absence of individual ones of a plurality of items or products to which the ID tags are affixed or with which the ID tags are integrated (the presence as well identity of the item to which the resonant tags are affixed is determined based on the received response as discussed earlier, see e.g. para. [0010-13]). 
As per claim 13, the system of claim 11 as taught by Fujimoto and Oishi, wherein the Fujimoto system further comprising a non-transitory computer readable storage medium storing reference values which permit matching individual ones of the plurality of ID tags to the unique tag responses which the plurality of ID tags respectively produce in the presence of the wireless signal (the disclosed system comprises one or more processors as discussed earlier which are configured to match the received wireless responses with one or more unique reference responses associated with a certain object i.e. response f1, f2, f3 is associated with heart A and response f1, f3 and f7 is associated with heart 10, see e.g. para. [0009] and FIG. 1(a), where a memory stores responses with list of items, further wherein the storing and analysis and/or the matching occurs under one or more instructions).
As per claim 15, the system of claim 11 as taught by Fujimoto and Oishi, wherein Fujimoto further teaches that the one or more processors are further configured to locate individual ones of the plurality of items or products based on the received unique tag responses (the one or more processors receive uniqueresponses from the tags as discussed earlier, see e.g. para. [0010-13], wherein the items which the tags are affixed to are located to be within reading range of the transmission/reception circuit 15/23; see e.g. para. [0013] and FIG. 1(a)). 
As per claim 17, it is interpreted and rejected as claim 3. 
As per claim 18, it is interpreted and rejected as claim 6. 
As per claim 19, the system of claim 11 as taught by Fujimoto and Oishi, wherein Fujimoto further teaches that the processor is configured to determine individual tag identifications for ID tags the responses of which are detected by the receiver (identification of individual tags or items to which resonant tags are attached is determined based on responses which are received by the receiver 23; see e.g. para. [0010-13] and FIG. 1(a)).
As per claim 22, it is interpreted and rejected as claim 11. 
As per claim 50, the ID tag of claim 1 as taught by Fujimoto and Oishi, wherein Fujimoto does not teach that the ID tag does not comprise any inductive coil. 
Oishi, however, teaches ID tag does not comprise any inductive coil (the tag system comprises integrated circuit 4 coupled with antenna and a conductor; see e.g. para. [0046-48] and FIG. 4). 

Claim(s) 2, 4, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto in view of Oishi and further in view of Lyons (Lyons; US 2018/0188831).
As per claim 2, the ID tag of claim 1 as taught by Fujimoto Oishi, except the claimed subject matter wherein the wireless signal is a wireless network signal that conforms to a standard qualifying as one of Wi-Fi, 4G, or 5G. 
Lyons, however, teaches that communication between one or more device to determine identity can take various forms including but not limited to using Wi-Fi protocol (see e.g. para. [0062] and [0088]). 
A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods -of using Wi-Fi standard. Lyons teaches that using Wi-Fi is one of a finite number of solution known to be useful for communicating. Furthermore, Lyons teaches methods of using Wi-Fi would reasonably have been expected to be applicable to disclosed system of Fujimoto. Lyons also inherently discloses to one of ordinary skill in the art that combining a known system/method with one of the Wi-Fi communication standard disclosed in order to exchange information does not affect the properties of the system. Thus, it would have been obvious to a person of ordinary skill in the art to try the Wi-Fi communication standard or protocol of Lyons in an attempt to provide an improved system or method i.e. increased speed, availability in most residential/commercial settings, compatible chips installed in wide range of devices etc., as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because product as claimed has the properties predicted by the prior art, it would have been obvious to make the product.
As per claim 4, The ID tag of claim 1 as taught by Fujimoto Oishi, wherein Fujimoto does not explicitly teach the wireless signal is within the radio frequency (RF) spectrum of 3 KHz to 300 GHz.
As discussed in analysis of merits of claim 2, Lyons, however, teaches that communication between one or more device to determine identity can take various forms including but not limited to using Wi-Fi protocol (see e.g. para. [0062] and [0088]) and it would have been obvious to use Wi-Fi standard for carrying out communication in the disclosed system of Fujimoto. Furthermore, FCC has provided RF spectrum for Wi-Fi standard comprising 2400-2500 MHz and 5725-2875 MHz which means the disclosed system of Lyons can communicate within 3KHz to 300 GHz since the FCC designated spectrum (2400-2500 MHz and 5725-2875 MHz) fall within the range. 
Fujimoto, Oishi and Lyons are in a same or similar field of communication, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of increased speed, availability in most residential/commercial settings, compatible chips installed in wide range of devices, no special license required and so forth. 
As per claim 16, it is interpreted and rejected as claim 2. 
As per claim 20, it is interpreted and rejected as claim 4. 

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUHAMMAD ADNAN/Primary Examiner, Art Unit 2688